 



Exhibit 10.1
[Execution Copy]
 
 
SERIES B INCREMENTAL LOAN AGREEMENT
dated as of
October 5, 2006
 
LAMAR MEDIA CORP.
 
JPMORGAN SECURITIES INC.
as Lead Arranger and Sole Bookrunner
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
 
 



--------------------------------------------------------------------------------



 



 

SERIES B INCREMENTAL LOAN AGREEMENT
          SERIES B INCREMENTAL LOAN AGREEMENT dated as of October 5, 2006
between LAMAR MEDIA CORP. (the “Company”), the GUARANTORS party hereto (the
“Guarantors”, and collectively with the Company, the “Credit Parties”), the
SERIES B INCREMENTAL LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent for the lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).
          The Company, the Guarantors party thereto, the lenders party thereto
and JPMorgan Chase Bank, N.A., as the Administrative Agent, are parties to a
Credit Agreement dated as of September 30, 2005 (as heretofore amended, the
“Credit Agreement”).
          Section 2.01(c) of the Credit Agreement contemplates that at any time
and from time to time, the Company may request that the Lenders (as defined
therein) offer to enter into commitments to make Incremental Loans under and as
defined in said Section 2.01(c). The Company has requested that $150,000,000 in
aggregate principal amount of Incremental Loans under said Section 2.01(c) be
made available to it in a single series of term loans to be designated the
“Series B Incremental Loans”. The Series B Incremental Lenders (as defined
below) are willing to make such loans on the terms and conditions set forth
below and in accordance with the applicable provisions of the Credit Agreement,
and accordingly, the parties hereto hereby agree as follows:
ARTICLE I
DEFINED TERMS
          Except as otherwise provided herein, terms defined in the Credit
Agreement are used herein as defined therein. In addition, the following terms
have the meanings specified below:
     “Required Series B Incremental Lenders” means Series B Incremental Lenders
having Series B Incremental Loans and unused Series B Incremental Commitments
representing at least a majority of the sum of the total Series B Incremental
Loans and unused Series B Incremental Commitments at such time.
     “Series B Incremental Commitment” means, with respect to each Series B
Incremental Lender, the commitment of such Lender to make Series B Incremental
Loans hereunder. The amount of each Series B Incremental Lender’s Series B
Incremental
Series B Incremental Loan Agreement



--------------------------------------------------------------------------------



 



 

 - 2 - 
Commitment is set forth on Schedule I hereto. The aggregate original amount of
the Series B Incremental Commitments is $150,000,000.
     “Series B Incremental Lender” means (a) on the date hereof, the Persons
listed on Schedule I hereto under the caption “Series B Incremental Lenders” and
(b) thereafter, any other Person from time to time holding Series B Incremental
Commitments or Series B Incremental Loans after giving effect to any assignments
thereof pursuant to Section 10.04 of the Credit Agreement.
     “Series B Incremental Loan Effective Date” means the date on which the
conditions specified in Article IV are satisfied (or waived by the Required
Series B Incremental Lenders).
     “Series B Incremental Loans” means the Loans made to the Company pursuant
to this Agreement which shall constitute a single Series of Incremental Loans
under Section 2.01(c) of the Credit Agreement.
ARTICLE II
SERIES B INCREMENTAL LOANS
          Section 2.01. Series B Incremental Commitments. Subject to the terms
and conditions set forth herein and in the Credit Agreement, each Series B
Incremental Lender agrees to make Series B Incremental Loans to the Company, in
an aggregate principal amount equal to such Series B Incremental Lender’s
Series B Incremental Commitment. Proceeds of Series B Incremental Loans shall be
used for the general corporate purposes of the Company and the Restricted
Subsidiaries.
          Section 2.02. Termination of Series B Incremental Commitments. Unless
previously terminated, the Series B Incremental Commitments shall terminate
after the Borrowing of the Series B Incremental Loans on the Series B
Incremental Loan Effective Date.
          Section 2.03. Repayment of Series B Incremental Loans. The Company
hereby unconditionally promises to pay to the Administrative Agent for the
account of the Series B Incremental Lenders the outstanding principal amount of
the Series B Incremental Loans on each Principal Payment Date set forth below in
the aggregate principal amount set forth opposite such Principal Payment Date:
Series B Incremental Loan Agreement



--------------------------------------------------------------------------------



 



- 3 -

          Principal Payment Date   Principal Amount
December 31, 2007
  $ 1,875,000  
 
       
March 31, 2008
  $ 1,875,000  
June 30, 2008
  $ 1,875,000  
September 30, 2008
  $ 1,875,000  
December 31, 2008
  $ 1,875,000  
 
       
March 31, 2009
  $ 1,875,000  
June 30, 2009
  $ 1,875,000  
September 30, 2009
  $ 1,875,000  
December 31, 2009
  $ 5,625,000  
 
       
March 31, 2010
  $ 5,625,000  
June 30, 2010
  $ 5,625,000  
September 30, 2010
  $ 5,625,000  
December 31, 2010
  $ 5,625,000  
 
       
March 31, 2011
  $ 5,625,000  
June 30, 2011
  $ 5,625,000  
September 30, 2011
  $ 5,625,000  
December 31, 2011
  $ 22,500,000  
 
       
March 31, 2012
  $ 22,500,000  
June 30, 2012
  $ 22,500,000  
September 30, 2012
  $ 22,500,000  

To the extent not previously paid, all Series B Incremental Loans shall be due
and payable on the Term Loan Maturity Date.
          Notwithstanding the foregoing, if on any Test Date, the maturity date
for any then-outstanding Senior Subordinated Notes, New Senior Subordinated
Notes or New Senior Notes, or of any other convertible notes or notes offered
and sold publicly or under Rule 144A shall fall within six months after the Test
Date then the Series B Incremental Loans shall be paid in full on the date that
is three months after the Test Date, provided that the foregoing shall not apply
if the Required Series B Incremental Lenders shall elect otherwise at any time
prior to the Test Date.
          Section 2.04. Applicable Rate. The “Applicable Rate” means, in the
case of any Type of Series B Incremental Loans, the respective rates indicated
below for Series B Incremental Loans of such Type based upon the Total Debt
Ratio as at the last day of the fiscal
Series B Incremental Loan Agreement



--------------------------------------------------------------------------------



 



- 4 -

quarter most recently ended as to which the Company has delivered financial
statements pursuant to Section 6.01 of the Credit Agreement:

                  Range             of   Base Rate Series B     Eurodollar
Series B   Total Debt Ratio   Incremental Loans     Incremental Loans    
Greater than or equal to 5.00 to 1
    0.250 %     1.250 %
Less than 5.00 to 1 and greater than or equal to 3.00 to 1
    0.000 %     1.000 %
Less than 3.00 to 1 and greater than or equal to 2.50 to 1
    0.000 %     0.875 %
Less than 2.50
    0.000 %     0.750 %

          Each change in the “Applicable Rate” based upon any change in the
Total Debt Ratio shall become effective for purposes of the accrual of interest
(including in respect of all then-outstanding Series B Incremental Loans)
hereunder on the date three Business Days after the delivery to the
Administrative Agent of the financial statements of the Company for the most
recently ended fiscal quarter pursuant to Section 6.01 of the Credit Agreement
(provided, that any change in the Applicable Rate occurring on the date six
months after the Effective Date shall become effective on such date and shall be
based upon the financial statements of the Company for the most recently ended
fiscal quarter pursuant to Section 6.01 of the Credit Agreement), and shall
remain effective for such purpose until three Business Days after the next
delivery of such financial statements to the Administrative Agent hereunder.
          Anything in this Agreement to the contrary notwithstanding, the
Applicable Rate shall be the highest rates provided for above if the certificate
of a Financial Officer shall not be delivered by the times provided in
Section 6.01 of the Credit Agreement or within three Business Days after the
occurrence of any Acquisition or Disposition described above (but only, in the
case of this paragraph, with respect to periods prior to the delivery of such
certificate).
          Section 2.05. Status of Agreement. Series B Incremental Commitments of
each Series B Incremental Lender constitute Incremental Loan Commitments and
each Series B Incremental Lender constitutes an Incremental Loan Lender, in each
case under and for all purposes of the Credit Agreement. The Series B
Incremental Loans constitute a single “Series” of Incremental Loans under
Section 2.01(c) of the Credit Agreement.
Series B Incremental Loan Agreement



--------------------------------------------------------------------------------



 



- 5 -

ARTICLE III
REPRESENTATION AND WARRANTIES; NO DEFAULTS
          Each Credit Party represents and warrants to the Lenders and the
Administrative Agent as to itself and each of its Subsidiaries that, after
giving effect to the provisions hereof, (i) each of the representations and
warranties set forth the Credit Agreement and the other Loan Documents is true
and correct on and as of the date hereof as if made on and as of the date hereof
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, such representation or warranty is true and correct
as of such specific date) and as if each reference therein to the Credit
Agreement or Loan Documents included reference to this Agreement and (ii) no
Default has occurred and is continuing.
ARTICLE IV
CONDITIONS
          The obligation of the Series B Incremental Lenders to make the
Series B Incremental Loans is subject to the conditions precedent that each of
the following conditions shall have been satisfied (or waived by the Required
Series B Incremental Lenders) on or prior to October 5, 2006:
     (a) Counterparts of Agreement. The Administrative Agent (or Special
Counsel) shall have received from each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.
     (b) Opinion of Counsel to the Credit Parties. The Administrative Agent (or
Special Counsel) shall have received a favorable written opinion (addressed to
the Administrative Agent and the Series B Incremental Lenders and dated the
Series B Incremental Loan Effective Date) of Kean, Miller, Hawthorne, D’Armond,
McCowan & Jarman, L.L.P., counsel to the Credit Parties, substantially in the
form of Annex 1; and the Company and each of the Credit Parties hereby requests
such counsel to deliver such opinions.
     (c) Opinion of Special Counsel. The Administrative Agent shall have
received a favorable written legal opinion (addressed to the Administrative
Agent and the Series B Incremental Lenders and dated the Series B Incremental
Loan Effective Date) of Special Counsel, substantially in the form of Annex 2
(and the Administrative Agent hereby requests Special Counsel to deliver such
opinion).
Series B Incremental Loan Agreement



--------------------------------------------------------------------------------



 



- 6 -

     (d) Corporate Matters. The Administrative Agent (or Special Counsel) shall
have received such documents and certificates as the Administrative Agent or
Special Counsel may reasonably request relating to the organization, existence
and good standing of the Company, the authorization of the Borrowings hereunder
and any other legal matters relating to the Company or this Agreement, all in
form and substance reasonably satisfactory to the Administrative Agent.
     (e) Notes. The Administrative Agent (or Special Counsel) shall have
received for each Series B Incremental Lender that shall have requested a
promissory note at least one Business Day prior to the Series B Incremental Loan
Effective Date, a duly completed and executed promissory note for such Lender.
     (f) Fees and Expenses. JPMorgan Securities Inc. shall have received all
fees and other amounts due and payable on or prior to the Series B Incremental
Loan Effective Date, including, to the extent invoiced, reimbursement or payment
of all out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder.
     (g) Compliance with Financial Covenants. The Administrative Agent (or
Special Counsel) shall have received from the Financial Officer of the Company,
evidence satisfactory to the Administrative Agent that after giving effect to
the Series B Incremental Loans and the other transactions that are to occur on
the Series B Incremental Loan Effective Date, the Company is in compliance with
the applicable provisions of Section 7.09 of the Credit Agreement.
     (h) Additional Conditions. Each of the conditions precedent set forth in
Sections 5.02(a) and 5.03 of the Credit Agreement to the making of Series B
Incremental Loans on the Series B Incremental Loan Effective Date shall have
been satisfied, and the Administrative Agent (or Special Counsel) shall have
received a certificate to such effect, dated the Series B Incremental Loan
Effective Date and signed by the President, Vice President or a Financial
Officer of the Company.
ARTICLE V
MISCELLANEOUS
          SECTION 5.01. Expenses. The Credit Parties jointly and severally agree
to pay, or reimburse JPMorgan Securities Inc. for paying, all reasonable
out-of-pocket expenses incurred by JPMorgan Securities Inc. and its Affiliates,
including the reasonable fees, charges and disbursements of Special Counsel, in
connection with the syndication of the Series B Incremental Loans provided for
herein and the preparation of this Agreement.
Series B Incremental Loan Agreement



--------------------------------------------------------------------------------



 



- 7 -

          SECTION 5.02. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective when this Agreement shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.
          SECTION 5.03. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.
          SECTION 5.04. Headings. Article and Section headings used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
          SECTION 5.05. USA Patriot Act. Each Series B Incremental Lender hereby
notifies the Company that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), such Series B
Incremental Lender may be required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Series B Incremental Lender
to identify the Borrowers in accordance with said Act.
Series B Incremental Loan Agreement



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

                      LAMAR MEDIA CORP.    
 
                    By:   /s/ Keith A. Istre                  
 
      Name:   Keith A. Istre    
 
      Title:   Executive Vice President/    
 
          Chief Financial Officer    

Series B Incremental Loan Agreement



--------------------------------------------------------------------------------



 



 

SUBSIDIARY GUARANTORS

                  INTERSTATE LOGOS, L.L.C.         THE LAMAR COMPANY, L.L.C.    
    LAMAR CENTRAL OUTDOOR, LLC    
 
           
 
  By: Lamar Media Corp.,         Their Managing Member    
 
           
 
  By:   /s/ Keith A. Istre
 
   
 
  Title:   Executive Vice-President/    
 
      Chief Financial Officer    
 
                LAMAR ADVERTISING SOUTHWEST, INC.         LAMAR OKLAHOMA HOLDING
COMPANY, INC.         LAMAR DOA TENNESSEE HOLDINGS, INC.         LAMAR OBIE
CORPORATION    
 
           
 
  By:   /s/ Keith A. Istre
 
   
 
  Title:   Executive Vice-President/    
 
      Chief Financial Officer    

Series B Incremental Loan Agreement



--------------------------------------------------------------------------------



 



 

Interstate Logos, L.L.C. Entities:

                  MISSOURI LOGOS, LLC         KENTUCKY LOGOS, LLC        
OKLAHOMA LOGOS, L.L.C.         MISSISSIPPI LOGOS, L.LC.         DELAWARE LOGOS,
L.L.C.         NEW JERSEY LOGOS, L.L.C.         GEORGIA LOGOS, L.L.C.        
VIRGINIA LOGOS, LLC         MAINE LOGOS, L.L.C.         WASHINGTON LOGOS, L.L.C.
   
 
           
 
  By:   Interstate Logos, L.L.C.         Their Managing Member    
 
  By:   Lamar Media Corp.    
 
  Its:   Managing Member    
 
           
 
  By:   /s/ Keith A. Istre
 
   
 
  Title:   Executive Vice-President/    
 
      Chief Financial Officer    

Series B Incremental Loan Agreement



--------------------------------------------------------------------------------



 



 

Interstate Logos, L.L.C. Entities continued:

                  NEBRASKA LOGOS, INC.         OHIO LOGOS, INC.         UTAH
LOGOS, INC.         SOUTH CAROLINA LOGOS, INC.         MINNESOTA LOGOS, INC.    
    MICHIGAN LOGOS, INC.         FLORIDA LOGOS, INC.         NEVADA LOGOS, INC.
        TENNESSEE LOGOS, INC.         KANSAS LOGOS, INC.         COLORADO LOGOS,
INC.         NEW MEXICO LOGOS, INC.    
 
           
 
  By:   /s/ Keith A. Istre
 
   
 
  Title:   Executive Vice-President/    
 
      Chief Financial Officer    
 
                TEXAS LOGOS, L.P.    
 
           
 
  By:   Oklahoma Logos, L.L.C.    
 
  Its:   General Partner    
 
  By:   Interstate Logos, L.L.C.    
 
  Its:   Managing Member    
 
  By:   Lamar Media Corp.    
 
  Its:   Managing Member    
 
           
 
  By:   /s/ Keith A. Istre
 
   
 
  Title:   Executive Vice-President/    
 
      Chief Financial Officer    

Series B Incremental Loan Agreement



--------------------------------------------------------------------------------



 



 

The Lamar Company, L.L.C. Entities:

                  LAMAR ADVERTISING OF COLORADO SPRINGS, INC.         LAMAR
TEXAS GENERAL PARTNER, INC.         TLC PROPERTIES, INC.         TLC PROPERTIES
II, INC.         LAMAR PENSACOLA TRANSIT, INC.         LAMAR ADVERTISING OF
YOUNGSTOWN, INC.         LAMAR ADVERTISING OF MICHIGAN, INC.         LAMAR
ELECTRICAL, INC.         AMERICAN SIGNS, INC.         LAMAR OCI NORTH
CORPORATION         LAMAR OCI SOUTH CORPORATION         LAMAR ADVERTISING OF
KENTUCKY, INC.         LAMAR FLORIDA, INC.         LAMAR ADVERTISING OF SOUTH
DAKOTA, INC.         LAMAR OHIO OUTDOOR HOLDING CORP.         OUTDOOR MARKETING
SYSTEMS, INC.    
 
           
 
  By:   /s/ Keith A. Istre
 
   
 
  Title:   Executive Vice-President/    
 
      Chief Financial Officer    

Series B Incremental Loan Agreement



--------------------------------------------------------------------------------



 



 

The Lamar Company, L.L.C. Entities continued:

                  LAMAR ADVERTISING OF PENN, LLC         LAMAR ADVERTISING OF
LOUISIANA, L.L.C.         LAMAR TENNESSEE, L.L.C.         LC BILLBOARD, L.L.C.  
      LAMAR AIR, L.L.C.    
 
           
 
  By:   The Lamar Company, L.L.C.         Their Managing Member    
 
  By:   Lamar Media Corp.    
 
  Its:   Managing Member    
 
           
 
  By:   /s/ Keith A. Istre
 
   
 
  Title:   Executive Vice-President/    
 
      Chief Financial Officer    
 
                LAMAR TEXAS LIMITED PARTNERSHIP    
 
           
 
  By:   Lamar Texas General Partner, Inc.    
 
  Its:   General Partner    
 
           
 
  By:   /s/ Keith A. Istre
 
   
 
  Title:   Executive Vice-President/    
 
      Chief Financial Officer    

Series B Incremental Loan Agreement



--------------------------------------------------------------------------------



 



 

The Lamar Company, L.L.C. Entities continued:

                  TLC PROPERTIES, L.L.C.         TLC FARMS, L.L.C.    
 
           
 
  By:   TLC Properties, Inc.         Their Managing Member    
 
           
 
  By:   /s/ Keith A. Istre
 
   
 
  Title:   Executive Vice-President/    
 
      Chief Financial Officer    
 
                LAMAR T.T.R., L.L.C.    
 
           
 
  By:   Lamar Advertising of Youngstown, Inc.    
 
  Its:   Managing Member    
 
           
 
  By:   /s/ Keith A. Istre
 
   
 
  Title:   Executive Vice-President/    
 
      Chief Financial Officer    
 
                OUTDOOR MARKETING SYSTEMS, L.L.C.    
 
           
 
  By:   Outdoor Marketing Systems, Inc.    
 
  Its:   Managing Member    
 
           
 
  By:   /s/ Keith A. Istre
 
   
 
  Title:   Executive Vice-President/    
 
      Chief Financial Officer    

Series B Incremental Loan Agreement



--------------------------------------------------------------------------------



 



 

Lamar Central Outdoor, LLC Entities:

                  LAMAR ADVANTAGE HOLDING COMPANY         PREMERE OUTDOOR, INC.
        DAUM ADVERTISING COMPANY, INC.    
 
           
 
  By:   /s/ Keith A. Istre
 
   
 
  Title:   Executive Vice-President/    
 
      Chief Financial Officer    
 
                OUTDOOR PROMOTIONS WEST, LLC         TRIUMPH OUTDOOR RHODE
ISLAND, LLC    
 
           
 
  By:   Triumph Outdoor Holdings, LLC         Their Managing Member    
 
  By:   Lamar Central Outdoor, LLC    
 
  Its:   Managing Member    
 
  By:   Lamar Media Corp.    
 
  Its:   Managing Member    
 
           
 
  By:   /s/ Keith A. Istre
 
   
 
  Title:   Executive Vice-President/    
 
      Chief Financial Officer    

Series B Incremental Loan Agreement



--------------------------------------------------------------------------------



 



 

Lamar Central Outdoor, LLC Entities continued:

                  TRIUMPH OUTDOOR HOLDINGS, LLC         LAMAR ADVANTAGE GP
COMPANY, LLC         LAMAR ADVANTAGE LP COMPANY, LLC    
 
           
 
  By:   Lamar Central Outdoor, LLC         Their Managing Member    
 
  By:   Lamar Media Corp.    
 
  Its:   Managing Member    
 
           
 
  By:   /s/ Keith A. Istre
 
   
 
  Title:   Executive Vice-President/    
 
      Chief Financial Officer    
 
                LAMAR ADVANTAGE OUTDOOR COMPANY, L.P.    
 
           
 
  By:   Lamar Advantage GP Company, LLC    
 
  Its:   General Partner    
 
  By:   Lamar Central Outdoor, LLC    
 
  Its:   Managing Member    
 
  By:   Lamar Media Corp.    
 
  Its:   Managing Member    
 
           
 
  By:   /s/ Keith A. Istre
 
   
 
  Title:   Executive Vice-President/    
 
      Chief Financial Officer    

 

Series B Incremental Loan Agreement



--------------------------------------------------------------------------------



 



              Lamar Oklahoma Holding Company, Inc. Entities:    
 
                LAMAR BENCHES, INC.         LAMAR I-40 WEST, INC.         LAMAR
ADVERTISING OF OKLAHOMA, INC.    
 
           
 
  By:   /s/ Keith A. Istre    
 
           
 
  Title:   Executive Vice-President/    
 
      Chief Financial Officer    
 
            Lamar DOA Tennessee Holdings, Inc. Entities:    
 
                LAMAR DOA TENNESSEE, INC.    
 
           
 
  By:   /s/ Keith A. Istre    
 
           
 
  Title:   Executive Vice-President/    
 
      Chief Financial Officer    

Series B Incremental Loan Agreement

 



--------------------------------------------------------------------------------



 



              Lamar Obie Corporation Entities:    
 
                O.B. WALLS, INC.    
 
           
 
  By:   /s/ Keith A. Istre    
 
           
 
  Title:   Executive Vice-President/    
 
      Chief Financial Officer    
 
                OBIE BILLBOARD, LLC    
 
                By: Lamar Obie Corporation         Its: Managing Member    
 
           
 
  By:   /s/ Keith A. Istre    
 
           
 
  Title:   Executive Vice-President/    
 
      Chief Financial Officer    

Series B Incremental Loan Agreement

 



--------------------------------------------------------------------------------



 



             
 
            ADMINISTRATIVE AGENT

 
                JPMORGAN CHASE BANK, N.A.           as Administrative Agent and
as a           Series B Incremental Lender    
 
           
 
  By:   /s/ Christophe Vohmann    
 
           
 
      Name: Christophe Vohmann    
 
      Title: Vice President    

Series B Incremental Loan Agreement

 



--------------------------------------------------------------------------------



 



SERIES B INCREMENTAL LENDERS

            COMMERZBANK AG NEW YORK AND GRAND CAYMAN BRANCHES
      By:   /s/ Edward C.A. Forsberg, Jr.         Name:   Edward C.A. Forsberg,
Jr.        Title:   Senior Vice President & Manager              By:   /s/
Nivedita Persaud         Name:   Nivedita Persaud        Title:   Vice
President   

Series B Incremental Loan Agreement

 



--------------------------------------------------------------------------------



 



         

SERIES B INCREMENTAL LENDERS

            COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK
NEDERLAND”, NEW YORK BRANCH
      By:   /s/ Laurie Blazek         Name:   Laurie Blazek        Title:  
Executive Director              By:   /s/ Andrew Sherman         Name:   Andrew
Sherman        Title:   Executive Director   

Series B Incremental Loan Agreement

 



--------------------------------------------------------------------------------



 



         

SERIES B INCREMENTAL LENDERS

            MIZUHO CORPORATE BANK, LTD.
      By:   /s/ Raymond Ventura        .         Name:   Raymond Ventura       
Title:   Deputy General Manager   

Series B Incremental Loan Agreement

 



--------------------------------------------------------------------------------



 



SERIES B INCREMENTAL LENDERS

            THE ROYAL BANK OF SCOTLAND PLC
      By:     /s/ Eddie Dec         Name:   Eddie Dec        Title:   Senior
Vice President     

Series B Incremental Loan Agreement

 



--------------------------------------------------------------------------------



 



SERIES B INCREMENTAL LENDERS

            THE BANK OF NOVA SCOTIA
      By:      /s/ Brenda S. Insull         Name:   Brenda S. Insull       
Title:   Authorized Signatory     

Series B Incremental Loan Agreement

 



--------------------------------------------------------------------------------



 



SERIES B INCREMENTAL LENDERS

            WACHOVIA BANK N.A.
      By:     /s/ Franklin M. Wessinger         Name:   Franklin M. Wessinger   
    Title:   Managing Director     

Series B Incremental Loan Agreement

 



--------------------------------------------------------------------------------



 



SERIES B INCREMENTAL LENDERS

            CALYON NEW YORK BRANCH
      By:     /s/ Samuel L. Hill         Name:   Samuel L. Hill        Title:  
Managing Director / Regional Head     

                  By:     /s/ David P. Cagle         Name:   David P. Cagle     
  Title:   Managing Director     

Series B Incremental Loan Agreement

 



--------------------------------------------------------------------------------



 



SERIES B INCREMENTAL LENDERS

            THE BANK OF NEW YORK
      By:     /s/ Laura Neenan         Name:   Laura Neenan        Title:   Vice
President     

Series B Incremental Loan Agreement

 



--------------------------------------------------------------------------------



 



SERIES B INCREMENTAL LENDERS

            BNP PARIBAS
      By:     /s/ Greg Bonardi         Name:   Greg Bonardi        Title:  
Director     

                  By:     /s/ Ola Anderssen         Name:   Ola Anderssen       
Title:   Director     

Series B Incremental Loan Agreement

 



--------------------------------------------------------------------------------



 



SERIES B INCREMENTAL LENDERS

            SUNTRUST BANK
      By:     /s/ Jeffrey E. Hauser         Name:   Jeffrey E. Hauser       
Title:   Managing Director     

Series B Incremental Loan Agreement

 



--------------------------------------------------------------------------------



 



SERIES B INCREMENTAL LENDERS

            CHANG HWA COMMERCIAL BANK, LTD.,
NEW YORK BRANCH
      By:     /s/ Jim C.Y. Chen         Name:   Jim C.Y. Chen        Title:  
Vice President and General Manager     

Series B Incremental Loan Agreement

 



--------------------------------------------------------------------------------



 



SERIES B INCREMENTAL LENDERS

            THE NORINCHUKIN BANK, NEW YORK BRANCH
      By:     /s/ Kaoru Yamada         Name:   Kaoru Yamada        Title:  
Joint General Manager     

Series B Incremental Loan Agreement

 



--------------------------------------------------------------------------------



 



SERIES B INCREMENTAL LENDERS

            WEBSTER BANK, NATIONAL ASSOCIATION
      By:     /s/ John Gilsenan         Name:   John Gilsenan        Title:  
Vice President     

Series B Incremental Loan Agreement

 



--------------------------------------------------------------------------------



 



          By its signature below, the undersigned hereby consents to the
foregoing Series B Incremental Loan Agreement and confirms that the Series B
Incremental Loans shall constitute “Guaranteed Obligations” under and as defined
in the Holdings Guaranty and Pledge Agreement and shall be entitled to the
benefits of the Guarantee and security provided under the Holdings Guaranty and
Pledge Agreement.

                  LAMAR ADVERTISING COMPANY    
 
           
 
  By:
Name:     /s/ Keith A. Istre        .
 
Keith A. Istre    
 
  Title:   Executive Vice-President/
Chief Financial Officer    

Series B Incremental Loan Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Series B Incremental Commitments

          Name of Series B Incremental Lender   Series B Incremental Commitments
Commerzbank AG New York and Grand Cayman Branches
  $ 20,000,000  
Cooperatieve Centrale Raiffeisen – Boerenleenbank B.A. “Rabobank Nederland”, New
York Branch
  $ 20,000,000  
Mizuho Corporate Bank Ltd.
  $ 15,000,000  
The Royal Bank of Scotland plc
  $ 15,000,000  
The Bank of Nova Scotia
  $ 15,000,000  
JPMorgan Chase Bank, N.A.
  $ 11,000,000  
Wachovia Bank N.A.
  $ 10,000,000  
Calyon New York Branch
  $ 8,000,000  
The Bank of New York
  $ 8,000,000  
BNP Paribas
  $ 8,000,000  
SunTrust Bank
  $ 8,000,000  
Chang Hwa Commercial Bank, Ltd., New York Branch
  $ 5,000,000  
The Norinchukin Bank, New York Branch
  $ 5,000,000  
Webster Bank, National Association
  $ 2,000,000  
Total:
  $ 150,000,000  

Schedule I

 



--------------------------------------------------------------------------------



 



ANNEX 1
[Form of Opinion of Counsel to the Credit Parties]
[                    ], 2006
To the Series B Incremental Lenders
  and the Administrative Agent party
  to the Series B Incremental Loan
  Agreement and Credit Agreement
  referred to below
Ladies and Gentlemen:
          We have acted as counsel to Lamar Advertising Company (“Holdings”),
Lamar Media Corp. (herein the “Company”) and the Guarantors referred to therein
(the “Guarantors” and, together with Holdings and the Company, the “Credit
Parties”), in connection with the Series B Incremental Loan Agreement dated as
of October 5, 2006 (the “Series B Incremental Loan Agreement”) between Lamar
Media Corp. (the “Company”), the Guarantors named therein, the Series B
Incremental Lenders party thereto (the “Series B Incremental Lenders”) and
JPMorgan Chase Bank, N.A. (the “Administrative Agent”), which Series B
Incremental Loan Agreement is being entered into pursuant to Section 2.01(c) of
the Credit Agreement dated as of September 30, 2005 (as amended, the “Credit
Agreement”) between the Borrower, the Subsidiary Guarantors party thereto, the
lenders party thereto and the Administrative Agent. Except as otherwise provided
herein, terms defined in the Series B Incremental Loan Agreement and in the
Credit Agreement are used herein as defined therein. This opinion is being
delivered pursuant to Article IV(b) of the Series B Incremental Loan Agreement.
          In rendering the opinions expressed below, we have examined the
following agreements, instruments and other documents:

  (a)   the Credit Agreement;     (b)   the Series B Incremental Loan Agreement
(together with the Credit Agreement, the “Credit Documents”); and     (c)   such
records of the Credit Parties and such other documents as we have deemed
necessary as a basis for the opinions expressed below, including information
listed on Schedule A regarding the merging and/or consolidation of certain
subsidiaries.

Form of Opinion of Counsel to Credit Parties

 



--------------------------------------------------------------------------------



 



- 2 -
          In our examination, we have assumed the genuineness of all signatures,
the authenticity of all documents submitted to us as originals and the
conformity with authentic original documents of all documents submitted to us as
copies. When relevant facts were not independently established, we have relied
upon statements or certificates of governmental officials and upon
representations made in or pursuant to the Credit Documents and certificates
and/or opinions of appropriate representatives of the Credit Parties.
          In rendering the opinions expressed below, we have assumed, with
respect to all of the documents referred to in this opinion letter, that
(except, to the extent set forth in the opinions expressed below, as to the
Credit Parties):

  (i)   such documents have been duly authorized by, have been duly executed and
delivered by, and constitute legal, valid, binding and enforceable obligations
of, all of the parties to such documents;     (ii)   all signatories to such
documents have been duly authorized; and     (iii)   all of the parties to such
documents are duly organized and validly existing and have the power and
authority (corporate or other) to execute, deliver and perform such documents.

          References to “our knowledge” or equivalent words means the actual
knowledge of the lawyers in this firm responsible for preparing this opinion
after such inquiry as they deemed appropriate, including inquiry of such other
lawyers in the firm and review of such files of the firm as they have identified
as being reasonably likely to have or contain information not otherwise known to
them needed to support the opinions set forth below. References to “after due
inquiry” or equivalent words means after inquiry of the Chief Financial Officer
and General Counsel of Holdings, and of lawyers in the firm reasonably likely to
have knowledge of the matter to which such reference relates.
          Based upon and subject to the foregoing and subject also to the
comments and qualifications set forth below, and having considered such
questions of law as we have deemed necessary as a basis for the opinions
expressed below, we are of the opinion that:
     1. Holdings is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. Each Subsidiary of the Company that is a Credit Party is a
corporation, partnership or other entity duly organized, validly existing and,
to our knowledge, in good standing under the laws of the state indicated
opposite its name in Schedule 4.14 to the Credit Agreement.
Form of Opinion of Counsel to Credit Parties

 



--------------------------------------------------------------------------------



 



- 3 -
     2. Each Credit Party has all requisite corporate or other power to execute
and deliver, and to perform its obligations under, the Credit Documents to which
it is a party.
     3. The execution, delivery and performance by each Credit Party of each
Credit Document to which it is a party have been duly authorized by all
necessary corporate or other action on the part of such Credit Party.
     4. Each Credit Document has been duly executed and delivered by each Credit
Party party thereto.
     5. Under Louisiana conflict of laws principles, the stated choice of New
York law to govern the Credit Documents will be honored by the courts of the
State of Louisiana and the Credit Documents will be construed in accordance
with, and will be treated as being governed by, the law of the State of New
York, except to the extent the result obtained from applying New York law would
be contrary to the public policy of the State of Louisiana, provided, however,
that we have no knowledge of any Louisiana public policy interest which could
reasonably be expected to result in the application of Louisiana law to the
Credit Documents. However, if the Credit Documents were stated to be governed by
and construed in accordance with the law of the State of Louisiana, or if a
Louisiana court were to apply the law of the State of Louisiana to the Credit
Documents, each Credit Document would nevertheless constitute the legal, valid
and binding obligation of each Credit Party party thereto, enforceable against
such Credit Party in accordance with its terms, except as may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium or
other similar laws relating to or affecting the rights of creditors generally
and except as the enforceability of the Credit Documents is subject to the
application of general principles of equity (regardless of whether considered in
a proceeding in equity or at law) and the corresponding discretion of the court
before which the proceedings may be brought, including, without limitation,
(a) the possible unavailability of specific performance, injunctive relief or
any other equitable remedy and (b) concepts of materiality, reasonableness, good
faith and fair dealing.
     6. No authorization, approval or consent of, and no filing or registration
with, any governmental or regulatory authority or agency of the United States of
America or the State of Louisiana is required on the part of any Credit Party
for the execution, delivery or performance by any Credit Party of any of the
Credit Documents or for the borrowings by the Company under the Credit
Agreement.
     7. The execution, delivery and performance by each Credit Party of, and the
consummation by each Credit Party of the transactions contemplated by, the
Credit Documents to which such Credit Party is a party do not and will not
(a) violate any
Form of Opinion of Counsel to Credit Parties

 



--------------------------------------------------------------------------------



 



- 4 -
provision of the charter or by-laws of any Credit Party, (b) violate any
applicable Louisiana or federal law, rule or regulation, (c) violate any order,
writ, injunction or decree of any court or governmental authority or agency or
any arbitral award applicable to the Credit Parties or any of their respective
Subsidiaries of which we have knowledge (after due inquiry) or (d) based on an
opinion of the General Counsel of the Company, result in a breach of, constitute
a default under, require any consent under, or result in the acceleration or
required prepayment of any indebtedness pursuant to the terms of, any agreement
or instrument of which we have knowledge (after due inquiry) and to which the
Credit Parties or any of their respective Subsidiaries is a party or by which
any of them is bound or to which any of them is subject, or result in the
creation or imposition of any Lien upon any property of any Credit Party
pursuant to, the terms of any such agreement or instrument.
     8. Except as set forth in Schedule 4.06 to the Credit Agreement, we have no
knowledge (after due inquiry) of any legal or arbitral proceedings, or any
proceedings by or before any governmental or regulatory authority or agency,
pending or threatened against or affecting the Credit Parties or any of their
respective Subsidiaries or any of their respective properties that, if adversely
determined, could have a Material Adverse Effect.
     9. The obligations of the Credit Parties under the Credit Documents
constitute Senior Indebtedness (as defined in the Senior Subordinated Notes
Indentures) for all purposes of the Senior Subordinated Notes Indentures.
     10. The Credit Agreement and the Series B Incremental Loan Agreement will
constitute the “Senior Credit Facility” under and for all purposes of each of
the Senior Subordinated Notes Indentures.
     The foregoing opinions are subject to the following comments and
qualifications:
     (A) The enforceability of Section 10.03 of the Credit Agreement (and any
similar provisions in any of the other Credit Documents) may be limited by
(i) laws rendering unenforceable indemnification contrary to Federal or state
securities laws and the public policy underlying such laws and (ii) laws
limiting the enforceability of provisions exculpating or exempting a party, or
requiring indemnification of a party for, liability for its own action or
inaction, to the extent the action or inaction involves gross negligence,
recklessness, willful misconduct or unlawful conduct.
     (B) The enforceability of provisions in the Credit Documents to the effect
that terms may not be waived or modified except in writing may be limited under
certain circumstances.
Form of Opinion of Counsel to Credit Parties

 



--------------------------------------------------------------------------------



 



- 5 -
     (C) We express no opinion as to (i) the effect of the laws of any
jurisdiction in which any Lender is located (other than the State of Louisiana)
that limits the interest, fees or other charges such Lender may impose for the
loan or use of money or other credit, (ii) the last sentence of Section 2.16(d)
of the Credit Agreement, (iii) Section 3.06 or 3.09 of the Credit Agreement (and
any similar provisions in any of the other Credit Documents) and (iv) the first
sentence of Section 10.09(b) of the Credit Agreement (and any similar provisions
in any of the other Credit Documents), insofar as such sentence relates to the
subject matter jurisdiction of the United States District Court for the Southern
District of New York to adjudicate any controversy related to the Credit
Documents.
     (D) We express no opinion as to the applicability to the obligations of any
Subsidiary Guarantor (or the enforceability of such obligations) of Section 548
of the Bankruptcy Code or any other provision of law relating to fraudulent
conveyances, transfers or obligations or of the provisions of the law of the
jurisdiction of incorporation of any Subsidiary Guarantor restricting dividends,
loans or other distributions by a corporation for the benefit of its
stockholders.
     (E) The opinions expressed herein as of the date hereof, and except as may
otherwise be provided herein, we have no obligation to advise you as to any
change in the matters, factual, legal or otherwise, set forth herein after the
date of this letter. Without limitation of the foregoing, our opinions in
paragraphs 9 and 10 are limited to the Credit Documents and Senior Subordinated
Notes Indentures as in effect as of the date hereof.
          Partners or Associates of this Firm are members of the Bar of the
State of Louisiana and we do not hold ourselves out as being conversant with the
laws of any jurisdiction other than those of the United States of America and
the State of Louisiana, and we express no opinion as to the laws of any
jurisdiction other than those of the United States of America, the State of
Louisiana and the General Corporation Law of the State of Delaware.
          At the request of our clients, this opinion letter is, pursuant to
Section (b) of Article IV of the Series B Incremental Loan Agreement, provided
to you by us in our capacity as counsel to the Credit Parties and may not be
relied upon by any Person for any purpose other than in connection with the
transactions contemplated by the Credit Agreement without, in each instance, our
prior written consent.
Very truly yours,
Form of Opinion of Counsel to Credit Parties

 



--------------------------------------------------------------------------------



 



[SCHEDULE A]
Form of Opinion of Counsel to Credit Parties

 



--------------------------------------------------------------------------------



 



ANNEX 2
[Form of Opinion of Special Counsel]
                                                  [Date]
To the Series B Incremental Lenders
   and the Administrative Agent party
   to the Series B Incremental Loan
   Agreement and Credit Agreement
   referred to below
Ladies and Gentlemen:
          We have acted as special New York counsel to JPMorgan Chase Bank,
N.A., as Administrative Agent, under the Series B Incremental Loan Agreement
dated as of [___], 2006 (the “Series B Incremental Loan Agreement”) between
Lamar Media Corp. (the “Company”), Lamar Advertising Company (“Holdings”), the
Guarantors referred to herein (the “Guarantors” and, together with the Company
and Holdings, the “Credit Parties”), the Series B Incremental Lenders party
thereto (the “Series B Incremental Lenders”) and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”), which Series B Incremental
Loan Agreement is being entered into pursuant to Section 2.01(c) of the Credit
Agreement dated as of September 30, 2005 (as amended, the “Credit Agreement”)
between the Borrower, the Subsidiary Guarantors party thereto, the lenders party
thereto and the Administrative Agent. Except as otherwise provided herein, terms
defined in the Series B Incremental Loan Agreement and in the Credit Agreement
are used herein as defined therein. This opinion is being delivered pursuant to
clause (c) of Article IV of the Series B Incremental Loan Agreement.
          In rendering the opinions expressed below, we have examined the
following agreements, instruments and other documents:

  (a)   the Credit Agreement;     (b)   the Series B Incremental Loan Agreement
(together with the Credit Agreement, the “Credit Documents”).

          In our examination, we have assumed the authenticity of all documents
submitted to us as originals and the conformity with authentic original
documents of all documents submitted to us as copies. When relevant facts were
not independently established, we have relied upon representations made in or
pursuant to the Credit Documents.
Form of Opinion of Special Counsel

 



--------------------------------------------------------------------------------



 



- 2 -
          In rendering the opinions expressed below, we have assumed, with
respect to all of the documents referred to in this opinion letter, that:

  (i)   such documents have been duly authorized by, have been duly executed and
delivered by, and (except to the extent set forth in the opinions below as to
the Credit Parties) constitute legal, valid, binding and enforceable obligations
of, all of the parties to such documents;     (ii)   all signatories to such
documents have been duly authorized; and     (iii)   all of the parties to such
documents are duly organized and validly existing and have the power and
authority (corporate or other) to execute, deliver and perform such documents.

          Based upon and subject to the foregoing and subject also to the
comments and qualifications set forth below, and having considered such
questions of law as we have deemed necessary as a basis for the opinions
expressed below, we are of the opinion that each of the Credit Documents
constitutes the legal, valid and binding obligation of each Credit Party party
thereto, enforceable against such Credit Party in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or transfer or other similar laws relating to or affecting
the rights of creditors generally and except as the enforceability of the Credit
Documents is subject to the application of general principles of equity
(regardless of whether considered in a proceeding in equity or at law),
including, without limitation, (a) the possible unavailability of specific
performance, injunctive relief or any other equitable remedy and (b) concepts of
materiality, reasonableness, good faith and fair dealing.
          The foregoing opinions are subject to the following comments and
qualifications:
     (A) The enforceability of Section 10.03 of the Credit Agreement (and any
similar provisions in any of the other Credit Documents) may be limited by laws
limiting the enforceability of provisions exculpating or exempting a party, or
requiring indemnification of a party for, liability for its own action or
inaction, to the extent the action or inaction involves gross negligence,
recklessness, willful misconduct or unlawful conduct.
     (B) Clause (iii) of the second sentence of Section 3.02 of the Credit
Agreement (and any similar provisions in any of the other Credit Documents) may
not be enforceable to the extent that the Guaranteed Obligations (as defined in
the Credit Agreement) are materially modified.
     (C) The enforceability of provisions in the Credit Documents to the effect
that terms may not be waived or modified except in writing may be limited under
certain circumstances.
     (D) We express no opinion as to (i) the effect of the laws of any
jurisdiction in which any Lender is located (other than the State of New York)
that limit the interest,
Form of Opinion of Special Counsel

 



--------------------------------------------------------------------------------



 



- 3 -
fees or other charges such Lender may impose for the loan or use of money or
other credit, (ii) the last sentence of Section 2.16(d) of the Credit Agreement,
(iii) the first sentence of Section 10.09(b) of the Credit Agreement (and any
similar provisions in any of the other Credit Documents), insofar as such
sentence relates to the subject-matter jurisdiction of the United States
District Court for the Southern District of New York to adjudicate any
controversy related to the Credit Documents, (iv) the waiver of inconvenient
forum set forth in the last sentence of Section 10.09(c) of the Credit
Agreement, and any similar provision in any of the other Credit Documents, with
respect to proceedings in the United States District Court for the Southern
District of New York and (v) Section 3.06 or 3.09 of the Credit Agreement (and
any similar provisions in any of the other Credit Documents).
     (E) We express no opinion as to the applicability to the obligations of any
Subsidiary Guarantor (or the enforceability of such obligations) of Section 548
of the United States Bankruptcy Code, Article 10 of the New York Debtor and
Creditor Law or any other provision of law relating to fraudulent conveyances,
transfers or obligations or of the provisions of the law of the jurisdiction of
incorporation of any Subsidiary Guarantor restricting dividends, loans or other
distributions by a corporation for the benefit of its stockholders.
          The foregoing opinions are limited to matters involving the Federal
laws of the United States of America and the law of the State of New York, and
we do not express any opinion as to the laws of any other jurisdiction.
          At the request of our clients, this opinion is rendered solely to you
in connection with the above matter. This opinion may not be relied upon by you
for any other purpose or relied upon by any other Person (other than your
successors and assigns as Lenders and Persons that acquire participations in
your extensions of credit under the Credit Agreement) without our prior written
consent.
Very truly yours,
RJW/LVN
Form of Opinion of Special Counsel

 